MEMORANDUM2
Manuel Aguilar applied for Supplemental Security Income benefits under Title XVI of the Social Security Act. After considering the medical records and testimony from both Aguilar and his mother, the ALJ found Aguilar to be disabled. The Appeals Council undertook review of the favorable decision and reversed, finding instead that Aguilar was capable of performing light work. Aguilar argues on appeal that the Appeals Council improperly discredited his testimony regarding his disability, and improperly discredited his mother’s corroborative testimony without setting forth specific reasons.
At oral argument, the substance of the attorney for the Commissioner’s argument was that the record was complete and supported an affirmance of the Appeals Council decision, and that there was no reason to remand the matter to the Appeals Council to consider the testimony of Aguilar’s mother. Smolen v. Chater, 80 F.3d 1273,1288 (9th Cir.1996).
Given the Commissioner’s concession that the record is fully developed, there are no outstanding issues to preclude us from making a disability determination on the merits. Id. at 1292. After considering all the evidence in the record, we find that Aguilar was disabled throughout the relevant period. We reverse the decision of the Appeals Council, reinstate the ALJ’s favorable decision, and remand for the determination of benefits.
REVERSED and REMANDED. Costs to Appellant.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.